DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to U.S. Patent Application Serial No. 17/062,311, application filed 10/02/2020, and preliminary amendment filed on 01/25/2021.  In the claim set filed 01/25/2021, claim 1 is cancelled by Applicant.  Claims 2-21 are presented as new by Applicant.

Information Disclosure Statement
3.            The information disclosure statement (IDS) submitted on 01/25/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 2-8, 17-19 and 21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 8-9, 12, and 14-17 of U.S. Patent No. 10,810,336. Although the claims at issue are not identical, they are not patentably the claimed subject matter is nearly identical in scope to the claims of U.S Patent No. 10,810,336.  

6.	The following table compares the rejected claims of the instant application included in the left-hand column below to the corresponding claims of U.S. Patent No. 10,810,336 found in the right-hand column:

Claims of Instant Application
Claims of U.S. Patent No. 10/810,336

Claim 2. Machine-readable storage medium having machine executable instructions stored thereon that, when executed, cause one or more processors to perform operations comprising: 

processing an inputted capabilities list including one or more hardware design capabilities; 

processing an inputted set of system information including one or more candidate components for the one or more hardware design capabilities and one or more solution space constraints; 

determining a set of unique candidate netlists capable of satisfying the one or more hardware design capabilities, the set of unique candidate netlists being based upon the set of candidate components; and 

analyzing the set of unique candidate netlists based upon the one or more solution space constraints to produce a corresponding set of rankings for the set of unique candidate netlists.


Claim 14. A method comprising: 




processing an inputted capabilities list including one or more hardware design capabilities; 

processing an inputted set of system information including one or more candidate components for the one or more hardware design capabilities and one or more solution space constraints; 

determining a set of unique candidate netlists capable of satisfying the one or more hardware design capabilities, the set of unique candidate netlists being based upon the set of candidate components; and 

analyzing the set of unique candidate netlists based upon the one or more solution space constraints to produce a corresponding set of rankings for the set of unique candidate netlists, 

wherein the unique candidate netlists incorporate components interconnected via a programmable silicon interposer, 

wherein the programmable silicon interposer includes an integrated circuit.


Claim 3. The machine-readable storage medium of claim 2, 










wherein the unique candidate netlists incorporate components interconnected via a programmable silicon interposer. 


Claim 14. A method comprising 


processing an inputted capabilities list including one or more hardware design capabilities; 

processing an inputted set of system information including one or more candidate components for the one or more hardware design capabilities and one or more solution space constraints; 

determining a set of unique candidate netlists capable of satisfying the one or more hardware design capabilities, the set of unique candidate netlists being based upon the set of candidate components; and 

analyzing the set of unique candidate netlists based upon the one or more solution space constraints to produce a corresponding set of rankings for the set of unique candidate netlists, 

wherein the unique candidate netlists incorporate components interconnected via a programmable silicon interposer, 

wherein the programmable silicon interposer includes an integrated circuit.


Claim 4. The machine-readable storage medium of claim 3, 










wherein the programmable silicon interposer includes in integrated circuit. 



Claim 14. A method comprising 
processing an inputted capabilities list including one or more hardware design capabilities; 

processing an inputted set of system information including one or more candidate components for the one or more hardware design capabilities and one or more solution space constraints; 

determining a set of unique candidate netlists capable of satisfying the one or more hardware design capabilities, the set of unique candidate netlists being based upon the set of candidate components; and 

analyzing the set of unique candidate netlists based upon the one or more solution space constraints to produce a corresponding set of rankings for the set of unique candidate netlists, 



wherein the programmable silicon interposer includes an integrated circuit.


Claim 5. The machine-readable storage medium of claim 2, 

wherein processing an inputted set of system information comprises including one or more predetermined components.


Claim 15. The method of claim 14, 


wherein the processing the input set is to include one or more predetermined components, and 


wherein the unique candidate netlists include the one or more predetermined components.


Claim 6. The machine-readable storage medium of claim 5, 





wherein the unique candidate netlists include the one or more predetermined components.


Claim 15. The method of claim 14, 


wherein the processing the input set is to include one or more predetermined components, and 


wherein the unique candidate netlists include the one or more predetermined components.


Claim 7. The machine-readable storage medium of claim 2, 

wherein the one or more candidate components support at least one communication protocol.


Claim 16. The method of claim 14, 


wherein the one or more candidate components support at least one communication protocol.

Claim 8. The machine-readable storage medium of claim 2, having machine executable instructions stored thereon that, when executed, cause the one or more processors to perform a further operation comprising: 

verifying the set of unique candidate netlists against one or more rule-sets.


Claim 17. The method of claim 14, comprising: 





verifying the set of unique candidate netlists against one or more rule-sets.

Claim 17. A system comprising: a memory to store instructions for hardware system synthesis; a processor coupled to the memory; and a communication interface coupled to the 

process an inputted capabilities list including one or more hardware design capabilities; 


process an inputted set of system information including one or more candidate components for the one or more hardware design capabilities and one or more solution space constraints; 


determine a set of unique candidate netlists capable of satisfying the one or more hardware design capabilities, the set of unique candidate netlists being based upon the set of candidate components; and 

analyze the set of unique candidate netlists based upon the one or more solution space constraints to produce a corresponding set of rankings for the set of unique candidate netlists.


Claim 14. A method comprising: 







processing an inputted capabilities list including one or more hardware design capabilities; 

processing an inputted set of system information including one or more candidate components for the one or more hardware design capabilities and one or more solution space constraints; 


determining a set of unique candidate netlists capable of satisfying the one or more hardware design capabilities, the set of unique candidate netlists being based upon the set of candidate components; and 

analyzing the set of unique candidate netlists based upon the one or more solution space constraints to produce a corresponding set of rankings for the set of unique candidate netlists, 

wherein the unique candidate netlists incorporate components interconnected via a programmable silicon interposer, 

wherein the programmable silicon interposer includes an integrated circuit.


Claim 18. The system of claim 17, 




















wherein the unique candidate netlists incorporate components interconnected via a programmable silicon interposer, 

wherein the programmable silicon interposer includes an integrated circuit.


Claim 14. A method comprising: 

processing an inputted capabilities list including one or more hardware design capabilities; 

processing an inputted set of system information including one or more candidate components for the one or more hardware design capabilities and one or more solution space constraints; 

determining a set of unique candidate netlists capable of satisfying the one or more hardware design capabilities, the set of unique candidate netlists being based upon the set of candidate components; and 

analyzing the set of unique candidate netlists based upon the one or more solution space constraints to produce a corresponding set of rankings for the set of unique candidate netlists, 

wherein the unique candidate netlists incorporate components interconnected via a programmable silicon interposer, 

wherein the programmable silicon interposer includes an integrated circuit.

Claim 19. The system of claim 17, 
wherein the processor to verify the set of unique candidate netlists against one or more rule-sets. 

Claim 17. The method of claim 14, comprising: 

verifying the set of unique candidate netlists against one or more rule-sets.
Claim 21. The system of claim 17, 


wherein the unique candidate netlists include one or more predetermined components. 

Claim 15. The method of claim 14, 

wherein the processing the input set is to include one or more predetermined components, and 


wherein the unique candidate netlists include the one or more predetermined components.




Claim Rejections - 35 USC § 102
7.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.          Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mattela et al. (US Patent No. 9,703,899).

9.	With respect to claims 2 and 17, Mattela teaches
processing an inputted system capabilities list including one or more hardware design capabilities (see system hardware capabilities, Col 5, lines 14-60);
processing an inputted set of system information including one or more candidate components for the one or more hardware design capabilities (see alternative designs for user to select based on performance constraint and system design requirements, Col 2, lines 40-67); and
determining a set of unique candidate netlists capable of satisfying the one or more hardware design capabilities, the set of unique candidate netlists being based upon the set of candidate components (see netlists for system components, Col 9, lines 1-25),
analyzing the set of unique candidate netlists based upon one or more solution space constraints to produce a corresponding set of rankings for the set of unique candidate netlists (see comparing performance to present candidate design with best final metric, Col 8, lines 35-60).

10.          With respect to claim 3, Mattela teaches:
wherein the unique candidate netlists incorporate components interconnected via a programmable silicon interposer (see chip, mounting as component on silicon/pcb substrate, Figure 2C-2D; and see: mounting silicon IC on PCB substrate, Col 6, lines 45-67).

Mattela teaches:
wherein the programmable silicon interposer includes an integrated circuit (Col 6 line 55 thru Col 7 line 25, discusses extents between IC and PCB, parameters such as sizing, power requirements, interface between IC and PCB, interconnections there between, suggesting the existence of a programmed silicon interposer between IC interface and PCB interface).

12.          With respect to claim 5, Mattela teaches:
wherein processing an inputted set of system information comprises including one or more predetermined components (see predetermined components, Figure 1; netlists for components, constraints applied to components, Col 2, line 57 through Col 3, line 15).

13.          With respect to claim 6, Mattela teaches:
wherein the unique candidate netlists include the one or more predetermined components (netlists for components, constraints applied to components, Col 2, line 57 through Col 3, line 15).

14.          With respect to claim 7, Mattela teaches:
wherein the one or more candidate components support at least one communication protocol (see network connectivity component, Figure 1).

15.          With respect to claim 8, Mattela teaches:
(see set of constraints and comparison or evaluations against a set of alternate components to a selected interface, components each having a netlist, Col 2, line 57 through Col 3, line 15).

16.          With respect to claim 9, Mattela teaches:
identifying a set of possible combination of I2C based components associated with the one or more candidate components (I2C, SPI interfaces, candidate components, Col 2, lines 1-35);
identifying a set of possible configuration of SPI based components associated with the one or more candidate components (SPI interfaces, candidate components, Col 2, lines 1-35); and
performing cross-product of the identified set of possible combination of I2C based components and the identified set of possible configuration of SPI based components (see cross product, SPI interfaces, candidate components, Col 2, lines 1-35).

17.          With respect to claim 10, Mattela teaches:
identifying entry of a new component into a table, wherein the new component is in addition to the one or more candidate components (see Col 6-9, components selected and candidate components, additional components selected); and
building one or more unique systems in response to identifying entry of the new component (see integration of single netlist into system for establishing system components, Col 9, lines 1-25).

18.          With respect to claim 11, Mattela teaches:
ranking the unique candidate netlists based on user preference, cost, risk, size and/or power (finding an optimized solution from a set of alternative netlists which are analyzed for cost, performance metrics, power etc., to satisfy constraints, Col 2 line 60 thru Col 3 line 20).

19.          With respect to claim 12, Mattela teaches:
reading system information including capabilities of a desired system (see system hardware capabilities, Col 5, lines 14-60); 
generating a list of configurations that meet the capabilities of the desired system (see alternative designs for user to select based on performance constraint and system design requirements, Col 2, lines 40-67); 
determining a communication protocol from the list of configurations, and if the communication protocol includes an instance of an I2C protocol (I2C, SPI interfaces, candidate components, Col 2, lines 1-35), 
identifying a parameter pertaining to a number of I2C-based components (SPI interfaces, candidate components, Col 2, lines 1-35); 
computing a cross-product of the I2C-based components that satisfy at least a part of the capabilities of the desired system (SPI interfaces, candidate components, Col 2, lines 1-35); and 
(see cross product, SPI interfaces, candidate components, Col 2, lines 1-35).

20.          With respect to claim 13, Mattela teaches:
if the communication protocol includes an instance of a SPI protocol, identifying a parameter pertaining to a number of SPI-based components (I2C, SPI interfaces, candidate components, Col 2, lines 1-35);
computing a cross-product of the SPI-based components that satisfy at least a part of the capabilities of the desired system (SPI interfaces, candidate components, Col 2, lines 1-35); and
building a second system based on the cross-product of the SPI-based components (see cross product, SPI interfaces, candidate components, Col 2, lines 1-35).

21.          With respect to claim 14, Mattela teaches:
performing a cross-product of identified set of possible combination of the I2C- based components and identified set of possible configurations of the SPI-based components (see cross product, SPI interfaces, candidate components, Col 2, lines 1-35).

22.          With respect to claim 15, Mattela teaches:
wherein the capabilities of the desired system include one or more of: 
(see sensors as input interface for satisfying design capabilities and requirements, Col 4, lines 25-45).

23.          With respect to claim 16, Mattela teaches:
wherein at least one configuration from the list of configurations is associated with a component capable of being a master to the communication protocol (see network connectivity component, Figure 1).

24.          With respect to claim 18, Mattela teaches:
wherein the unique candidate netlists incorporate components interconnected via a programmable silicon interposer (see chip, mounting as component on silicon/pcb substrate, Figure 2C-2D; and see: mounting silicon IC on PCB substrate, Col 6, lines 45-67);
wherein the programmable silicon interposer includes an integrated circuit (Col 6 line 55 thru Col 7 line 25, discusses extents between IC and PCB, parameters such as sizing, power requirements, interface between IC and PCB, interconnections there between, suggesting the existence of a programmed silicon interposer between IC interface and PCB interface).

25.          With respect to claim 19, Mattela teaches:
verifying the set of unique candidate netlists against one or more rule-sets (see set of constraints and comparison or evaluations against a set of alternate components to a selected interface, components each having a netlist, Col 2, line 57 through Col 3, line 15).

26.          With respect to claim 20, Mattela teaches:
identifying a set of possible combination of I2C based components associated with the one or more candidate components (I2C, SPI interfaces, candidate components, Col 2, lines 1-35);
identifying a set of possible configuration of SPI based components associated with the one or more candidate components (SPI interfaces, candidate components, Col 2, lines 1-35); and
performing cross-product of the identified set of possible combination of I2C based components and the identified set of possible configuration of SPI based components (see cross product, SPI interfaces, candidate components, Col 2, lines 1-35).

27.          With respect to claim 21, Mattela teaches:
wherein the unique candidate netlists include the one or more predetermined components (netlists for components, constraints applied to components, Col 2, line 57 through Col 3, line 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851